Citation Nr: 0521030	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), 
to include consideration both on a direct basis and as 
secondary to the veteran's service-connected lumbosacral 
strain.

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
with subsequent service in the U.S. Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his April 2005 Travel Board hearing before the 
undersigned, the veteran testified that he received ongoing 
treatment for his HTN and low back disabilities at the 
Greenville VA Outreach Clinic and that he was to undergo a 
MRI study of his back the Friday following the hearing date.  
He indicated that he wanted the study results to be 
considered in conjunction with his claim.  However, the 
relevant test results have yet to be associated with the 
claims file.  As these records are pertinent to the veteran's 
claims and are within the control of VA, they should be 
obtained and associated with the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The veteran contends that he is entitled to service 
connection for HTN on the basis that his service-connected 
low back either caused or aggravates his HTN.  Alternatively, 
he contends that service connection is warranted for HTN, as 
it was first manifest in service or within a year of his 
discharge from service.  

A careful review of the evidence of record indicates that the 
veteran has a current diagnosis of HTN, requiring medication.  
The service medical records show that his blood pressure was 
noted to be 130/54 at the time of his pre-induction 
examination, dated in January 1975; however, he denied a 
history of high blood pressure in the accompanying medical 
history report.  Service medical treatment records dated in 
July 1977 show blood pressure values of 130/82 and 154/98 at 
a time period when the veteran was undergoing treatment for 
back complaints.  His separation examination in February 1978 
notes a blood pressure value of 128/66.  Reservist medical 
records indicate blood pressure values of 170/90 in January 
1979 and 150/86 in September 1979.  The earliest evidence of 
record indicating a diagnosis of HTN, is a private July 1986 
treatment record indicating that the veteran gave a history 
of previous treatment for high blood pressure, but denied 
taking medication for such at the time of the examination.  
The diagnoses included controlled HTN.

The Board notes that veteran has not been afforded a VA 
examination to determine whether his currently diagnosed HTN 
had its onset in service or within one year after separation, 
or whether it has been caused by or aggravated by his 
service-connected low back disability.  The evidence of 
record does not include a medical opinion regarding the 
etiology of the veteran's HTN.  The Board therefore finds 
that a VA examination is warranted to determine the current 
nature, extent and etiology of any HTN found to be present, 
to include whether it had its onset during service or within 
one year after separation from service.  In addition, the 
examination should determine if the veteran's HTN is caused 
by or aggravated by his service-connected low back 
disability.  Pursuant to VCAA, such an examination is 
necessary to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the veteran's claim for an increased 
disability rating for lumbosacral strain, although the 
veteran was been provided a VA orthopedic examination to 
assess the nature and severity of his lumbosacral strain in 
February 2002, the veteran has testified that this 
examination was conducted shortly after he was given a 
steroidal injection for his low back disability and the 
examination does not adequately comment on whether there was 
any objective evidence of instability associated with the 
veteran's disability.  Nor, does the examiner adequately 
distinguish the manifestations of the veteran's service-
connected lumbosacral strain from those of his nonservice-
connected degenerative disc disease of the lumbar spine.  The 
Board is of the opinion that the veteran should be provided a 
VA orthopedic examination with adequate assessment of 
functional limitation as a result of pain or painful motion, 
to include functional loss during flare-ups and that 
distinguishes manifestations of his service-connected low 
back disability from any other back disabilities found to be 
present.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In view of the above, this matter is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his HTN and lumbosacral strain.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All records for 
treatment in the VA Outreach Clinic, in 
Greenville, Mississippi, dated from 
November 2003 to the present, 
particularly the results of any MRI scans 
of the back conducted in April 2005, 
should also be obtained.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  After the above-requested development 
is completed, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any HTN 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's HTN 
was caused by or had its onset during 
service, or within one year of service.  
In this regard, the examiner is requested 
to comment on the blood pressure values 
contained in the veteran's claims file, 
specifically his service medical records.  
Finally, the examiner should also offer 
an opinion regarding whether the 
veteran's HTN is caused by or aggravated 
by his service-connected lumbosacral 
strain.  If the examiner is unable to 
such opinions, he/she should so state.  
All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to and reviewed by the 
examiner.  

3.  The veteran should also be afforded a 
VA orthopedic examination to determine the 
nature and extent of his lumbosacral 
strain.  The examiner is requested to 
distinguish between manifestations of the 
service-connected lumbosacral strain and 
his nonservice-connected disc disease of 
the lumbar spine.  If the physician is 
unable to make such a distinction, he/she 
should so state.  The examiner should be 
requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result of 
the lumbosacral strain.  The extent of any 
weakened movement, excess fatigability or 
incoordination associated with this 
disability should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to and reviewed by the examiner.  

4.  Thereafter, the AOJ should undertake 
any other development deemed necessary 
and readjudicate the issues on appeal.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




